This is debt for compensation awarded for land taken for a railroad. The only defence set up is, that the plaintiffs, having had security as provided by section six of the charter of the corporation, must resort to and exhaust the security before they can maintain the action. Section six provides that upon request in writing by the land owner, the commissioners appointed to estimate or assess damages shall require the corporation to give security for the payment of damages finally awarded, before entering on the land or taking materials. We think this is simply what it purports to be a provision for security for payment of the award finally made, and that it neither bars nor suspends the remedy given by the statute for the direct enforcement of the award. Judgment will therefore be entered for the plaintiffs for the amount of the award with interest and costs.
Judgment for plaintiffs for $1,923.75, March 1, 1879.